UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2015 Commission File Number 000-30902 COMPUGEN LTD. (Translation of registrant’s name into English) 72 Pinchas Rosen Street Tel-Aviv 6951294, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Compugen Ltd. On November 3, 2015, Compugen Ltd. (“Compugen” or the “Company”) issued a press release reporting financial results for the third quarter ended September 30, 2015.A copy of the press release is filed as Exhibit 99.1 to this Form 6-K and incorporated by reference herein. The information contained in this Report is hereby incorporated by reference into the Company’s Registration Statements on Form F-3, File Nos. 333-185910 and 333-198368. Exhibits Exhibit Number Description of Exhibit Press release dated November 3, 2015. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COMPUGEN LTD. Date: November 3, 2015 By: /s/Donna Gershowitz Donna Gershowitz General Counsel
